Case 2:20-cv-11080-CAS-RAO Document 34 Filed 04/30/21 Page 1of10 Page ID #:398

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES —- GENERAL ‘O’
Case No. 2:20-CV-11080-CAS-RAOx Date April 30, 2021
Title AGREEMENT ENFORCEMENT, INC. v. ELLEN PATARO

 

 

Present: The Honorable CHRISTINA A. SNYDER

 

 

Catherine Jeang Not Present N/A
Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiffs: Attorneys Present for Defendants:
Not Present Not Present

Proceedings: (IN CHAMBERS) - DEFENDANT’S MOTION TO DISMISS THE
FIRST AMENDED COMPLAINT (FRCP 12(b)(1), (b)(6)) AND TO
JOIN BALANCE POINT DIVORCE FUNDING, LLC AS A PARTY
(FRCP 19(a)) (Dkt. 22, filed on March 1, 2021)

I. INTRODUCTION

On December 7, 2020, plaintiff Agreement Enforcement, Inc. filed suit in this Court
against defendant Ellen Pataro. The operative First Amended Complaint, filed on
December 10, 2020, alleges claims for: (1) breach of contract, (2) breach of the implied
covenant of good faith and fair dealing, (3) conversion, and (4) unjust enrichment. Dkt. 10
(“FAC”). The claims arise from defendant’s alleged failure to make payments due
pursuant to a litigation funding agreement.

On March 1, 2021, defendant filed the instant motion to dismiss or, in the alternative,
join a party. Dkt. 22 (“Mot.”). Defendant concurrently filed a request for judicial notice.
Dkt. 21 (“RIN”). On March 29, 2021, plaintiff filed an opposition. Dkt. 26 (“Opp.”). On
April 19, 2021, defendant filed a reply, dkt. 29 (“Reply”), and a supplemental request for
judicial notice, dkt. 28 (“Supp. RJN”).! On April 25, 2021, plaintiff filed an ex parte

 

' Pursuant to Fed. R. Evid. 201(b)(2), the Court GRANTS defendant’s request for
judicial notice, which attaches briefing, orders and a copy of the docket pertaining to a
divorce proceeding, In re the Marriage of Mario Pataro and Ellen Pataro, Case No. 08-
021167 FC (38) (Fla. Cir. Ct.). See Reyn’s Pasta Bella, LLC v. Visa USA, Inc., 442 F.3d

 

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 1 of 10
Case 2:20-cv-11080-CAS-RAO Document 34 Filed 04/30/21 Page 2o0f10 Page ID #:399

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES —- GENERAL ‘O’
Case No. 2:20-CV-11080-CAS-RAOx Date April 30, 2021
Title AGREEMENT ENFORCEMENT, INC. v. ELLEN PATARO

 

application requesting leave to file a surreply, dkt. 30; see Exh. A (“Surreply”), which
defendant opposed on April 27, 2021, dkt. 31. The Court granted plaintiff's ex parte
application on April 29, 2021. Dkt. 32. In advance of the scheduled hearing, the Court
distributed a tentative order, and, on April 30, 2021, the parties notified the Court that they
intended to submit on that ruling. The Court therefore takes the matter under submission
and vacates the May 3, 2021 hearing. See Fed. R. Civ. P. 78; C.D. Cal. L.R. 7-15.

Having carefully considered the parties’ arguments and submissions, the Court finds
and concludes as follows.

Il BACKGROUND
A. Defendant’s Divorce

In 2008, defendant’s ex-husband, Mario Pataro (“Mario”), filed for divorce in
Florida. Mot. at 2; see In re the Marriage of Mario Pataro and Ellen Pataro, Case No. 08-
021167 FC (38) (Fla. Cir. Ct.) (the “Divorce Proceedings”).

On December 21, 2009, defendant and Mario entered into a settlement agreement
(“Settlement Agreement”) that divided their assets and ostensibly terminated the Divorce
Proceedings. FAC § 7. The Settlement Agreement, among other things, awarded
defendant the former marital residence in Miami, Florida (“Marital Residence”), and a 50%
interest in a townhouse in Boca Raton, Florida (“Boca Raton Townhouse”). Id. § 8.

In 2012, defendant learned that Mario had concealed certain assets during the
negotiations preceding the Settlement Agreement. Defendant therefore asked the court in
Florida to set aside the Settlement Agreement on the basis of fraud. Id. at 2-3. Defendant
soon could not afford the mounting legal fees to pursue this litigation. Id. at 3. She

 

741, 746 n.6 (9th Cir. 2006) (courts “may take judicial notice of court filings and other
matters of public record”). Likewise, the Court GRANTS defendant’s supplemental
request for judicial notice, which attaches records from the Iowa Secretary of State
pertaining to plaintiff. See Global BTG LLC v. Nat’] Air Cargo, Inc., No. CV 11-1657-
RSWL (JCGx), 2011 WL 2672337 (C.D. Cal. June 29, 2011) (taking judicial notice of
business records filed with the Nevada Secretary of State).

 

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 2 of 10
Case 2:20-cv-11080-CAS-RAO Document 34 Filed 04/30/21 Page 30f10 Page ID #:400

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES —- GENERAL ‘Oo’
Case No. 2:20-CV-11080-CAS-RAOx Date April 30, 2021
Title AGREEMENT ENFORCEMENT, INC. v. ELLEN PATARO

 

therefore signed a third-party litigation funding agreement with Balance Point Divorce
Funding, LLC (“Balance Point’) in 2013. Id.; see FAC, Exh. A, (“Funding Agreement’).
Pursuant to the Funding Agreement, Balance Point advanced $332,500, termed
“Committed Capital” or “Committed Funds,” for defendant’s legal expenses in exchange
for 25% of the assets to be recovered from Mario in the litigation, termed “Marital Asset
Claims.” Funding Agreement §§ 1(a), 2(a). (By amendment, Balance Point was ultimately
entitled to 30% of Marital Asset Claims. FAC § 21.) The Funding Agreement defines
Marital Asset Claims, in part, as follows:

Marital Asset Claims shall include any and all of [defendant’s| rights in and
to any and all marital assets and rights [defendant] may have in the gross
and net martial [sic] estate, including, without limitation, each and every
item of property in which [defendant] and [defendant’s] spouse share or are

deemed to share any kind of interest and any separate property of
[defendant].

Funding Agreement § 1(a).

However, the Funding Agreement specifically provides that “Marital Asset Claims
shall not include payments or assets granted to [defendant] under the Existing Settlement
Agreement.” Funding Agreement § 1(b). An exception arises, however, if defendant
“requests or uses Committed Funds to enforce any part of the Existing Settlement
Agreement,” in which case “any benefit from such enforcement shall become a Marital
Asset Claim hereunder as determined in good faith by Balance Point and Claim Holder.”
Funding Agreement § 1(b). Although defendant and Balance Point amended the Funding
Agreement in 2014, 2015 and 2016, they did not alter the definition of Marital Asset
Claims. Mot. at 4.

Mario filed several motions in the resumed Divorce Proceedings. First, on
September 11, 2013, Mario filed a “Motion to List Residence for Sale” in which he
requested that the court order the sale of the Boca Raton Townhouse, and for the proceeds
to be split between him and defendant pursuant to the Settlement Agreement. Mot. at 4:
see RJN, Exh. 5. Defendant filed a response in which she advised the court that she had
already begun the process of selling the townhouse. Mot. at 5; see RJN Exh. 6. According
to plaintiff, defendant used Committed Funds to file her response. FAC § 22. The
townhouse was sold in November 2013, for $150,000. Id. § 23.

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 3 of 10
Case 2:20-cv-11080-CAS-RAO Document 34 Filed 04/30/21 Page 4o0f10 Page ID #:401

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES —- GENERAL ‘O’
Case No. 2:20-CV-11080-CAS-RAOx Date April 30, 2021
Title AGREEMENT ENFORCEMENT, INC. v. ELLEN PATARO

 

Plaintiff also alleges that Mario filed a motion, also on September 11, 2013, to list
the Marital Residence for sale. Id. { 24. According to plaintiff, defendant opposed this
motion. Id. Defendant, though, contends that no such motion appears on the docket for
the Divorce Proceedings. Mot. at 5.

On February 4, 2014, Mario filed two more motions in the Divorce Proceedings: a
“Motion to Enforce Parties’ Agreement,” and a “Motion to Disgorge Benefits Received.”
Mot. at 5; see RJN, Exhs. 8, 9. Together, the motions requested that the court find the
Settlement Agreement enforceable, or, if not, require that defendant return any property
acquired by the terms of the Settlement Agreement pending the resolution of the Divorce
Proceedings. Plaintiff alleges that defendant used Committed Funds to oppose these
motions. FAC § 26. The court denied both motions on May 13, 2014. Mot. at 5.

Mario fled the United States in 2017. Id. Defendant filed a renewed motion to set
aside the Settlement Agreement, which the court granted on June 29, 2018. Id. at S—6. The
court also entered judgment for defendant in the amount of $49,524,834. FAC § 27.
Despite efforts to recover on this judgment, defendant avers has been unable to locate
Mario or make any recovery. Mot. at 6.

On November 29, 2018, defendant sold the Marital Residence for $1,870,000. FAC
28. Plaintiff also alleges that the final judgment awarded defendant a Grand Bay Club
Membership, which she sold for $16,500. Id. § 29. Plaintiff contends defendant did not
repay Balance Point its pro rata share of the proceeds from the Boca Raton Townhouse,
the Marital Residence, or the Grand Bay Club Membership. See id. { 33, 36.

B. Plaintiff's Formation, Assignment of Claims, and Initiation of Suit

The FAC alleges that plaintiff is a corporation with its principal place of business in
Sedona, Arizona. FAC § 1. Plaintiff does not allege under what state’s laws it is
incorporated. Defendant, however, submits records from the Iowa Secretary of State that
establish plaintiff is incorporated under the laws of Iowa, which, in a surreply, plaintiff
confirmed. Surreply at 1. Specifically, defendant submits plaintiff's Certificate of
Existence, Articles of Incorporation, and a Business Entity Summary. Supp. RJN, Exhs.
14, 15, 16. These documents each establish that plaintiff filed its Articles of Incorporation
on February 23, 2021. Plaintiff contends it intended to incorporate on December 6, 2020—
one day before filing this action—but that, due to a scrivener’s error, the Articles of
Incorporation were invalid and had to be re-filed. Surreply at 1.

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 4 of 10
Case 2:20-cv-11080-CAS-RAO Document 34 Filed 04/30/21 Page 5of10 Page ID #:402

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES —- GENERAL ‘O’
Case No. 2:20-CV-11080-CAS-RAOx Date April 30, 2021
Title AGREEMENT ENFORCEMENT, INC. v. ELLEN PATARO

 

Plaintiff asserts the claims at issue as the assignee of Balance Point’s claims.
Specifically, plaintiff alleges that, “[i]Jn December of 2020, Plaintiff entered into a Bill of
Sale & Irrevocable Assignment of Interest ... of the Marital Asset Claims specifically
asserted herein, including all related choses in action were assigned to it” (“Assignment”).
FAC 4 30. Plaintiff has not entered any such agreement into the record. Defendant asserts
that plaintiff has refused to provide a copy of the Assignment to defendant. Mot. at 6.
Pursuant to the Assignment, Balance Point apparently retained a pecuniary interest of “over
10%” in “the outcome of this case.” Dkt. 9 (certificate of interested parties).

Defendant now moves to dismiss plaintiff's claims for lack of subject matter
jurisdiction pursuant to Federal Rule of Civil Procedure 12(b)(1) (“Rule 12(b)(1)”), and
for failure to state a claim pursuant to Federal Rule of Civil Procedure 12(b)(6) (“Rule
12(b)(6)”). In the alternative, plaintiff moves to join Balance Point in this action pursuant
to Federal Rule of Civil Procedure 19(a) (“Rule 19(a)”).

Ill. LEGAL STANDARD
A. Rule 12(b)(1)

A motion to dismiss an action pursuant to Rule 12(b)(1) raises the objection that the
federal court has no subject matter jurisdiction over the action. This defect may exist
despite the formal sufficiency of the allegations in the complaint. T.B. Harms Co. v. Eliscu,
226 F. Supp. 337, 338 (S.D.N.Y. 1964), aff'd 339 F.2d 823 (2d Cir. 1964). When
considering a Rule 12(b)(1) motion challenging the substance of jurisdictional allegations,
the Court is not restricted to the face of the pleadings, but may review any evidence, such
as declarations and testimony, to resolve any factual disputes concerning the existence of
jurisdiction. See McCarthy v. United States, 850 F.2d 558, 560 (9th Cir. 1988).

Once a Rule 12(b)(1) motion has been raised, the burden is on the party asserting
jurisdiction. Sopcak v. N. Mountain Helicopter Serv., 52 F.3d 817, 818 (9th Cir. 1995):
Ass’n of Am. Med. Coll. v. United States, 217 F.3d 770, 778-79 (9th Cir. 2000). If
jurisdiction is based on a federal question, the pleader must show that he has alleged a
claim under federal law and that the claim is not frivolous. See 5B Charles A. Wright &
Arthur R. Miller, Federal Practice and Procedure, § 1350 (3d ed. 2021). If jurisdiction is
based on diversity of citizenship, the pleader must show real and complete diversity, and
also that his asserted claim exceeds the requisite jurisdictional amount of $75,000. See id.

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 5 of 10
Case 2:20-cv-11080-CAS-RAO Document 34 Filed 04/30/21 Page 6of10 Page ID #:403

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES —- GENERAL ‘O’
Case No. 2:20-CV-11080-CAS-RAOx Date April 30, 2021
Title AGREEMENT ENFORCEMENT, INC. v. ELLEN PATARO

 

If the plaintiff lacks standing under Article III of the U.S. Constitution, then the court

lacks subject matter jurisdiction, and the case must be dismissed. See Steel Co. v. Citizens
for a Better Env’t, 523 U.S. 83, 101-02 (1998).

B. Rule 12(b)(6)

A motion pursuant to Rule 12(b)(6) tests the legal sufficiency of the claims asserted
in a complaint. Under this Rule, a district court properly dismisses a claim if “there is a
‘lack of a cognizable legal theory or the absence of sufficient facts alleged under a
cognizable legal theory.’” Conservation Force v. Salazar, 646 F.3d 1240, 1242 (9th Cir.
2011) (quoting Balisteri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988)).
“While a complaint attacked by a Rule 12(b)(6) motion to dismiss does not need detailed
factual allegations, a plaintiff's obligation to provide the ‘grounds’ of his ‘entitlement to
relief’ requires more than labels and conclusions, and a formulaic recitation of the elements
of a cause of action will not do.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555
(2007). “[F]actual allegations must be enough to raise a right to relief above the speculative
level.” Id.

 

In considering a motion pursuant to Rule 12(b)(6), a court must accept as true all
material allegations in the complaint, as well as all reasonable inferences to be drawn from
them. Pareto v. FDIC, 139 F.3d 696, 699 (9th Cir. 1998). The complaint must be read in
the light most favorable to the nonmoving party. Sprewell v. Golden State Warriors, 266
F.3d 979, 988 (9th Cir. 2001). However, “a court considering a motion to dismiss can
choose to begin by identifying pleadings that, because they are no more than conclusions,
are not entitled to the assumption of truth. While legal conclusions can provide the
framework of a complaint, they must be supported by factual allegations.” Ashcroft v.
Iqbal, 556 U.S. 662, 679 (2009); see Moss v. United States Secret Service, 572 F.3d 962,
969 (9th Cir. 2009) (“[F]Jor a complaint to survive a motion to dismiss, the non-conclusory
“factual content,’ and reasonable inferences from that content, must be plausibly suggestive
of a claim entitling the plaintiff to relief.”). Ultimately, “[d]etermining whether a
complaint states a plausible claim for relief will ... be a context-specific task that requires
the reviewing court to draw on its judicial experience and common sense.” Iqbal, 556 U.S.
at 679.

Unless a court converts a Rule 12(b)(6) motion into a motion for summary judgment,
a court cannot consider material outside of the complaint (e.g., facts presented in briefs,

affidavits, or discovery materials). In re American Cont’! Corp./Lincoln Sav. & Loan Sec.

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 6 of 10
Case 2:20-cv-11080-CAS-RAO Document 34 Filed 04/30/21 Page 7 of10 Page ID #:404

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES —- GENERAL ‘O’
Case No. 2:20-CV-11080-CAS-RAOx Date April 30, 2021
Title AGREEMENT ENFORCEMENT, INC. v. ELLEN PATARO

 

Litig., 102 F.3d 1524, 1537 (9th Cir. 1996), rev’d on other grounds sub nom Lexecon, Inc.
v. Milberg Weiss Bershad Hynes & Lerach, 523 U.S. 26 (1998). A court may, however,
consider exhibits submitted with or alleged in the complaint and matters that may be
judicially noticed pursuant to Federal Rule of Evidence 201. In re Silicon Graphics Inc.
Sec. Litig., 183 F.3d 970, 986 (9th Cir. 1999): see Lee v. City of Los Angeles, 250 F.3d
668, 689 (9th Cir. 2001).

 

 

As a general rule, leave to amend a complaint which has been dismissed should be
freely granted. Fed. R. Civ. P. 15(a). However, leave to amend may be denied when “the
court determines that the allegation of other facts consistent with the challenged pleading
could not possibly cure the deficiency.” Schreiber Distrib. Co. v. Serv-Well Furniture Co.,
806 F.2d 1393, 1401 (9th Cir. 1986).

IV. DISCUSSION

 

A. Standing and Capacity to Sue

Defendant moves to dismiss plaintiff's complaint in its entirety, first pursuant to
Rule 12(b)(1) on the grounds that plaintiff lacks standing to sue; and, additionally, pursuant
to Rule 12(b)(6) on the grounds that defendant lacks legal capacity to sue. Mot. at 17.

1. Standing

Plaintiff asserts standing to bring this suit based on Balance Point’s having assigned
its claims to plaintiff. It is well established that an assignee may bring suit based on the
injury suffered by the assignor. Sprint Communications Co., L.P. v. APCC Services, Inc.,
554 U.S. 269, 285 (2008). Nevertheless, “[t]he burden of proving an assignment ‘falls
upon the party asserting rights thereunder.’” Great Am. Ins. Co. v. Vasquez Marshall
Architects, No. 19-cv-1173-CAB-NLS, 2019 WL 4242481, at *2 (S.D. Cal. Sept. 6, 2019)
(quoting Cockerell v. Title Ins. & Trust Co., 42 Cal. 2d 284, 292 (1954)). Ifthe fact of the
assignment is in issue, the evidence of the assignment must be “clear and positive.” Id.
(quoting Cockerell, 42 Cal. 2d at 292).

 

Defendant argues plaintiff's FAC should be dismissed because plaintiff “has not
alleged facts sufficient to show that it has been assigned the claims asserted in the FAC.”
Mot. at 17. Defendant notes that plaintiff has not entered into the record a copy of the
Assignment, nor has plaintiff provided a copy to defendant. Id. Furthermore, plaintiff does
not quote any language from the purported assignment to establish that the claims at issue

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 7 of 10
Case 2:20-cv-11080-CAS-RAO Document 34 Filed 04/30/21 Page 8o0f10 Page ID #:405

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES —- GENERAL ‘O’
Case No. 2:20-CV-11080-CAS-RAOx Date April 30, 2021
Title AGREEMENT ENFORCEMENT, INC. v. ELLEN PATARO

 

have in fact been assigned. Id. Additionally, defendant argues that the documents obtained
from the Iowa Secretary of State establish that plaintiff was not a legal entity until February
23, 2021, months after the purported assignment. Reply at 3. Accordingly, defendant
argues plaintiff had no capacity to enter into any assignment in December 2020. Id.

Plaintiff responds that it is not required to do more than allege that it “is a corporation
headquartered in Sedona, Arizona,” and that, “in December of 2020, Plaintiff entered into
a Bill of Sale & Irrevocable Assignment of Interest ... of the Marital Asset Claims
specifically asserted herein, including all related choices [sic] in action were assigned to
it.” Opp. at 18-19 (citing FAC §§ 1, 30). Plaintiff further contends that it “can certainly
plead additional facts to support its capacity to sue and standing herein,” although it does
not specify what those facts are. Id. at 19. Plaintiff adds that defendant “will have ample
opportunity in discovery to address her speculation about the nature and validity of the
assignment.” Id.

As an initial matter, plaintiff has failed to meet its burden of establishing that a valid
assignment exists. Plaintiff has not entered the assignment into the record, nor has it quoted
any relevant language from the assignment. The conclusory allegation that the assignment
assigned all the claims at issue here is insufficient. See Great Am. Ins. Co., 2019 WL
4242481, at *3 (dismissing complaint where plaintiff-assignee failed to attach assignment
to complaint and alleged only that “[n]on-party KOO has assigned to [plaintiff] all of the
claims that are the subject matter of this Complaint. [Plaintiff] is the owner of all the claims
that are the subject of the Complaint and [plaintiff] 1s the proper Plaintiff in this action”):
Platinum Unit-Owners’ Ass’n v. Residential Constructors, LLC, No. 2:14-cv-01076-
GMN-GW, 2015 WL 1186530, at *5 (D. Nev. Mar. 16, 2015) (“Plaintiff cannot rely on
the assignment to avoid dismissal based upon lack of standing because Plaintiff failed to
attach the assignment to the Complaint or even allege its contents in the Complaint.”).

 

Furthermore, it appears plaintiff could not have entered into an assignment in
December 2020, because it did not exist until February 2021. Under Iowa law, “the
corporate existence begins when the articles of incorporation are filed.” Iowa Code §
490.203(1). Here, although plaintiff argues it attempted to incorporate on December 6,
2020, the documents provided by the Iowa Secretary of State make clear that the Articles
of Incorporation were filed on February 23, 2021. It follows, then, that plaintiff could not
have contracted with Balance Point in December 2020, because it did not exist. Cal. Civ.
Code § 1550 (an essential element of a contract is “[p]arties capable of contracting”). And

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 8 of 10
Case 2:20-cv-11080-CAS-RAO Document 34 Filed 04/30/21 Page 9of10 Page ID #:406

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES —- GENERAL ‘O’
Case No. 2:20-CV-11080-CAS-RAOx Date April 30, 2021
Title AGREEMENT ENFORCEMENT, INC. v. ELLEN PATARO

 

although, under Iowa law, a corporation may adopt a contract entered into by its promoter,
Hog Heaven Corp. v. Midland Farm Mgmt. Co., 380 N.W.2d 756, 759-60 (Iowa Ct. App.
1985), when it brought suit in this case, plaintiff could not have yet adopted the
Assignment.

This is relevant because “[s]tanding is determined as of the commencement of
litigation.” Yamada v. Snipes, 786 F.3d 1182, 1203 (9th Cir. 2015) (quotation omitted)
(alteration in original). Thus, a plaintiff cannot bring suit on assigned claims before
acquiring the assignment. However, the Ninth Circuit has held that this error, while
destructive of jurisdiction, can be cured with a supplemental pleading pursuant to Federal
Rule of Civil Procedure 15(d) (“Rule 15(d)”). Northstar Fin. Advisors Inc. v. Schwab
Invs., 779 F.3d 1036, 1048 (9th Cir. 2015) (holding district court “did not abuse [its]
discretion in permitting [plaintiff] to file a supplemental pleading after a post-complaint
assignment from a party that clearly had standing”), as amended _on denial of reh’g and
reh’g en banc (Apr. 28, 2015): see In re Schugg, 688 F. App’x 477, 479-80 (9th Cir. 2017)
(“In the absence of an amended complaint under Federal Rule of Civil Procedure 15(d) ...
this standing defect may not be cured by later factual developments.” (citing Northstar,
779 F.3d 1036)). Plaintiff's FAC was filed on December 10, 2020, and thus could not cure
the standing defect because plaintiff could not have adopted the Assignment until February
2021.

 

Accordingly, both because plaintiff has not entered the Assignment into the record
nor quoted any relevant language from it, and because it appears plaintiff could not have
been assigned the claims at issue here by the time it filed the operative FAC, plaintiff has
not satisfied its burden of establishing that a valid assignment exists. The Court therefore
DISMISSES without prejudice plaintiff's FAC for lack of standing, and instructs plaintiff
to file a supplemental pleading pursuant to Rule 15(d) by May 24, 2021, if it elects to do
so. This pleading must include a copy of the Assignment.

2. Capacity to Sue

Defendant also argues that plaintiff's FAC should be dismissed because plaintiff
lacked capacity to bring suit when it filed this action. Mot. at 18; Reply at 3. Pursuant to
Federal Rule of Civil Procedure 17, whether a corporation has capacity to bring suit is
determined “by the law under which it was organized.” Fed. R. Civ. P. 17(b)(2). Under
Iowa law, although “[a] party must have capacity to sue before the party may commence
and maintain a cause of action,” Iowa Individual Health Ben. Reinsurance Ass’n v. State

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 9 of 10
Case 2:20-cv-11080-CAS-RAO Document 34 Filed 04/30/21 Page 100f10 Page ID #:407

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES —- GENERAL ‘O’
Case No. 2:20-CV-11080-CAS-RAOx Date April 30, 2021
Title AGREEMENT ENFORCEMENT, INC. v. ELLEN PATARO

 

Univ. of Iowa, 876 N.W.2d 800, 805 (Iowa 2016) (quotation omitted), “[t]he fact that an
action is brought by a party who lacks capacity to sue is not jurisdictional,” Terry’s Office
Products and Services, Inc. v. Elsbury, 465 N.W.2d 293, 294 (Iowa 1991) (citation
omitted). Accordingly, where “the incapacity is a temporary matter ... [t]he bringing of
the action is not void ab initio.” Id. (citation omitted); see also Quigley v. Guvera IP Pty
Ltd., No. C 10-03569 CRB, 2010 WL 5300867, at *6—7 (N.D. Cal. Dec. 20, 2010)
(“California courts consistently treat [the California Corporations Code] and similar
corporate registration provisions as governing a company’s capacity to sue, not its
standing, and therefore do not prevent an unregistered out of state entity from commencing
a suit and curing the deficiency while the suit is underway.”).

Here, while it appears plaintiff has cured the defect in its capacity to sue by
incorporating in Iowa, the Court need not decide the issue until such time as plaintiff
demonstrates it has standing pursuant to a valid assignment, as discussed above.
Furthermore, because the Court has found that plaintiff failed to establish its standing to
sue, the Court does not reach the parties’ remaining arguments. If and when plaintiff
establishes its standing to sue, the Court will address the remaining arguments, or entertain
a newly filed motion to dismiss.

V. CONCLUSION

In accordance with the foregoing, the Court GRANTS defendant’s motion to
dismiss, and DISMISSES with leave to amend plaintiff's FAC. If plaintiff chooses to
file a supplemental pleading, it must do so no later than May 24, 2021.

IT IS SO ORDERED.

00 : 00
Initials of Preparer CMJ

 

 

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 10 of 10
